DETAILED ACTION
This Office Action is in response to the amendment filed 1/19/2021.  Claims 1-20 are pending in this application.  Claims 1, 8, and 14 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 9-13, and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the limitation "determining the value of the first sub-component".  There is insufficient antecedent basis for this limitation in the claim.
As per Claims 3-5, they are rejected for the reasons presented above, due to their dependency upon Claim 2.

Claim 6 recites the limitation "determining the result of the floating point operation for the first and second sub-components ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "determining the value of the first sub-component".  There is insufficient antecedent basis for this limitation in the claim.
As per Claims 10-12, they are rejected for the reasons presented above, due to their dependency upon Claim 9.

Claim 13 recites the limitation "determining the result of the floating point operation for the first and second sub-components ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "determining the value of the first sub-component".  There is insufficient antecedent basis for this limitation in the claim.
As per Claims 16-18, they are rejected for the reasons presented above, due to their dependency upon Claim 15.

Claim 19 recites the limitation "determining the result of the floating point operation for the first and second sub-components ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claim 1, it recites performing a single-precision floating point operation on an operand, including performing an exponent portion of the operations and performing a mantissa portion of the operations, including dividing the mantissa into sub-components and performing operations on the sub-components, and combining the exponent and mantissa portions to generate a floating-point result.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. Paragraphs 00165-00175 of the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites “a processor comprising one or more execution units, 
The claim also recites “a first circuit component to receive an exponent component”, “a second circuit component to receive a mantissa component”, and “return[ing] a result of the floating point operation”.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claimed unit(s), circuit components and instruction(s) amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic 

As per Claims 2-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 8, it recites performing a single-precision floating point operation on an operand, including performing an exponent portion of the operations and performing a mantissa portion of the operations, including dividing the mantissa into sub-components and performing 
Under Prong One of Step 2A of the 2019 PEG, such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. Paragraphs 00165-00175 of the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites a “computer readable medium having instructions” which cause “one or more processors” to perform the floating point operation(s).  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as mathematical calculations and/or data processing.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
The claim also recites “receiving an exponent component”, “receiving a mantissa component”, and “return[ing] a result of the floating point operation”.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, a computer readable medium comprising instructions for causing a processor to perform mathematical calculations amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Moreover, generically receiving data which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping,” and “storing and retrieving information in memory.”  Finally, the Background sections of the cited references by Clifton (US 2005/0071401) and Muff et al. (US 8,326,904) describe the conventional and well-understood actions of computing and outputting the results of trigonometric and/or transcendental functions.  Thus, the additional limitation of “returning a result of the floating point operation” fails to provide more than well-understood, routine and conventional activity.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.



As per Claim 14, it recites performing a single-precision floating point operation on an operand, including performing an exponent portion of the operations and performing a mantissa portion of the operations, including dividing the mantissa into sub-components and performing operations on the sub-components, and combining the exponent and mantissa portions to generate a floating-point result.
Under Prong One of Step 2A of the 2019 PEG, such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. Paragraphs 00165-00175 of the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim also recites “receiving an exponent component”, “receiving a mantissa component”, and “return[ing] a result of the floating point operation”.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering and insignificant 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Generically receiving data which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping,” and “storing and retrieving information in memory.”  Finally, the Background sections of the cited references by Clifton (US 2005/0071401) and Muff et al. (US 8,326,904) describe the conventional and well-understood actions of computing and outputting the results of trigonometric and/or transcendental functions.  Thus, the additional limitation of “returning a result of the floating point operation” fails to provide more than well-understood, routine and conventional activity.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 15-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 14, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clifton (US 2005/0071401).

As per Claim 8, Clifton discloses at least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to perform a single-precision floating point operation on an operand (Figure 4 and Paragraphs 0003 and 0029, a memory comprising instructions for directing a math engine, i.e. processor);  
comprising: receiving an exponent component of the operand, executing the exponent component to perform an exponent portion of the single-precision floating point operation (Figures 3, 6 and Paragraphs 0009-0010, sign/exponent processing block receives and operates on the input exponent);  
receiving a mantissa component of the operand, executing the mantissa component to perform a mantissa portion of the single-precision floating point operation, wherein performing 0 and a second portion ∆x);  
performing an operation on the first sub-component to generate a first intermediate result of the floating point operation for the first sub-component, and performing the operation on the second sub-component to generate a second intermediate result of the floating point operation for the second sub-component, combining the exponent component and the mantissa component to generate a result of the floating point operation, and returning a result of the floating point operation (Figures 6-7 and Paragraphs 0008, 0033 and 0036, a first Lagrange term a1(∆x) is calculated based on the second mantissa portion ∆x, and a second Lagrange term a2(∆x)2 is calculated based on a slope value a2 based on the first mantissa portion x0, wherein each calculation performs the operation of generating a Lagrange polynomial term, and the exponento and mantissao results are combined and output).

As per Claim 14, Clifton discloses a method to facilitate execution of a single-precision floating point operation on an operand, comprising: receiving an exponent component of the operand, executing the exponent component to perform an exponent portion of the single-precision floating point operation (Figures 3, 6 and Paragraphs 0009-0010, sign/exponent processing block receives and operates on the input exponent);  receiving a mantissa component of the operand, executing the mantissa component to perform a mantissa portion of the single-precision floating point operation, wherein performing the mantissa component includes: dividing the mantissa component into a first sub-component and a second sub-component 0 and a second portion ∆x);  performing an operation on the first sub-component to generate a first intermediate result of the floating point operation for the first sub-component, and performing the operation on the second sub-component to generate a second intermediate result of the floating point operation for the second sub-component, combining the exponent component and the mantissa component to generate a result of the floating point operation, and returning a result of the floating point operation (Figures 6-7 and Paragraphs 0008, 0033 and 0036, a first Lagrange term a1(∆x) is calculated based on the second mantissa portion ∆x, and a second Lagrange term a2(∆x)2 is calculated based on a slope value a2 based on the first mantissa portion x0, wherein each calculation performs the operation of generating a Lagrange polynomial term, and the exponento and mantissao results are combined and output).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Clifton in view of Muff et al. (US 8,326,904).

As per Claim 1, Clifton discloses a processor to perform a single-precision floating point operation on an operand, comprising: a first circuit component to receive an exponent component 0 and a second portion ∆x);  perform an operation on the first sub-component to generate a first intermediate result of the floating point operation for the first sub-component, and perform the operation on the second sub-component to generate a second intermediate result of the floating point operation for the second sub-component, and a third circuit component to combine the exponent component and the mantissa component to generate a result of the floating point operation, and return a result of the floating point operation (Figures 6-7 and Paragraphs 0008, 0033 and 0036, a first Lagrange term a1(∆x) is calculated based on the second mantissa portion ∆x, and a second Lagrange term a2(∆x)2 is calculated based on a slope value a2 based on the first mantissa portion x0, wherein each calculation performs the operation of generating a Lagrange polynomial term, and the exponento and mantissao results are combined and output).
Clifton does not explicitly disclose one or more execution units, each having a plurality of floating point units to execute one or more instructions to perform the single-precision floating point operation.
However, Clifton discloses generating trigonometric values such as sine and cosine (Title, Paragraph 0028).  Moreover, Muff teaches a processor comprising one or more execution 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine Muff’s vector architecture with Clifton’s trigonometric function generator because Muff explicitly requires a trigonometric function generator which may be well-known and utilize lookup tables (Muff, Column 4, lines 3-5 and Column 5, lines 11-16) whereas Clifton’s generator is well-known and utilizes lookup tables (Clifton, Paragraphs 0003, 0007); and because Clifton’s generator provides small error and ease of implementation (Clifton, Paragraph 0006) and/or superior accuracy with reduced circuitry (Clifton, Paragraph 0027).

Response to Arguments
Applicant's arguments filed 1/19/2021 with respect to 35 U.S.C. 101, 35 U.S.C. 102, and 35 U.S.C. 103 have been fully considered but they are not persuasive.

With respect to 35 U.S.C. 101, Applicant states that the rejection has been obviated by the amendment to the claims.  The Examiner respectfully disagrees, as presented in the above claim rejections.


The Examiner respectfully submits that a number with a mantissa and an exponent is a floating point number, by definition.  See e.g. “Floating-point arithmetic” on Wikipedia.com: “In general, a floating-point number is represented approximately with a fixed number of significant digits (the significand) and scaled using an exponent in some fixed base; the base for the scaling is normally two, ten, or sixteen. A number that can be represented exactly is of the following form: significant                         
                            ×
                        
                     baseexponent, where significand is an integer, base is an integer greater than or equal to two, and exponent is also an integer” (https://en.wikipedia.org/wiki/Floating-point_arithmetic).  Since the operation disclosed by Clifton receives an operand comprising a sign bit, exponent, and mantissa, and generates a result comprising a sign bit, exponent, and mantissa, the operation is a floating-point operation.
Moreover, Clifton explicitly discloses receiving and outputting floating-point numbers.  See Paragraphs 0028, 0037 and Figure 7: “In a preferred embodiment, where an exponential, sine or cosine function is being implemented, the input mantissa is first converted to fixed point format such that the input value falls within a valid range of the function. Otherwise, the input mantissa is taken in unchanged, but treated like a fixed point value within the valid range of the function….  The input mantissas for other functions such as the logarithm, reciprocal, and reciprocal square root do not require a float-to-fixed conversion and are considered to always be within the valid range since the mantissa and exponent terms can be processed separately…  The output of the adder 722 is thereafter concatenated to the unbiased input exponent and provided to a fixed-to-float conversion circuit 724, which converts the fixed point value to floating point 
Finally, as described in the above claim rejections, Clifton discloses generating the terms a1(∆x) and a2(∆x)2, wherein each calculation is based on the first mantissa portion x0 and the second mantissa portion ∆x, and each calculation performs the operation of generating a Lagrange polynomial term.  Therefore, generating a1(∆x) performs “an operation” (i.e. generating a Lagrange polynomial term) “on a first sub-component to generate a first intermediate result”, and generating a2(∆x)2 “perform[s] the operation” (i.e. generating a Lagrange polynomial term) “on the second sub-component to generate a second intermediate result”, as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182